Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2022 has been entered.
2.	Claim 53 is the only claim for this application
3.	Claim 53 is amended and Claims 54-56 are canceled in the Response of 4/8/2022.
4.	Claim 53 is amended by Examiner’s Amendment set forth below.
5.	Claims 53 is the only claim under examination.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
6.	The rejection Claims 53-54 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps is moot for the canceled claims and withdrawn for the pending claim.  
	Applicants have amended the wherein clause to distinguish the in vitro method testing aspect from the body of the claimed in vivo method comprising the administration of any one of elements (a)-(c). Applicants state on the record an immobilized anti-CD3 antibody is used in an in vitro assay for determining the activity of the BTNL3 protein or variant while recognizing that the BTNL3 or variant was prescreened for activity and not used, in vivo, to stimulate a T cell. Applicants state on the record the claims are directed to inhibition of T cell proliferation to remove the method from one of treating a gut-mediated inflammation.

Claim Rejections - 35 USC § 112, first paragraph
Enablement
7.	The rejection of Claims 53-54 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is moot for the canceled claims and withdrawn for the pending claim.  
	Applicants explanation is sufficient in substantiating the data shown in the specification, namely, that the Examples demonstrate adding BTNL3 protein to T cells inhibits proliferation. Example 4 compares two Fc-fusions, B7-2-Fc and BTNL3-Fc, comprising a common Fc where each of the fusions have different effects on the T cell, in vitro, to delineate the effect of the BTNL3 aspect of the fusion. Example 5 shows the effect on two Fc-fusions, BTNL3 and BTNL2, where each dampen CD3-induced upregulation genes, showing the singular effect of BTNL3.
	The search of art recognition for the BTNL3 protein having a T cell suppressive effect is substantiated and therefore further enabling of Applicants own earlier observation from at least 7/18/2012, that BTNL3 alone or in fusion format can inhibit T cell proliferation and activation is provided by Manning et al. (PTO 892 form).
	EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Henry P. Wu on 5/16/2022.
The application has been amended as follows: 
53. (Currently Amended) A in vivo method of inhibiting T cell proliferation comprising administering a BTNL3 protein comprising 
(a) the amino acid sequence of amino acids 18-236 of SEQ ID NO:2 or the amino acid sequence of amino acids 18-166 of SEQ ID NO:9, 
(b) an amino acid sequence at least 90% identical to amino acids 18-236 of SEQ ID NO:2 or amino acids 18-166 of SEQ ID NO:9, wherein the alignment window of the amino acid sequence with amino acids 18-236 of SEQ ID NO:2 or amino acids 18-166 of SEQ ID NO:9 is at least 80 amino acids long, or 
(c) an amino acid sequence that has no more than 20 insertions, deletions, or substitutions of a single amino acid relative to the sequence of amino acids 18-236 of SEQ ID NO:2 or amino acids 18-166 of SEQ ID NO:9, 
wherein the BTNL3 protein retains the ability to attenuate T cell proliferation as measured by the proliferation of mouse T cells stimulated by an immobilized anti-CD3 antibody.

REASONS FOR ALLOWANCE
9.	The following is an examiner’s statement of reasons for allowance:
a) The Examiner’s Amendment clarifies the in vivo administration step for the BTNL3 protein and variants thereof from the “wherein” clause to be distinguished as an in vitro aspect, which is not per se a part of the method administration aspect of the invention.
b) The BTLN3 protein alone or in Fc fusion form is demonstrated to have a suppressive effect on T cell proliferation by Examples 4-5 of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

10.	Claim 53 is allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643